Citation Nr: 0121673	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-01 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back, to include as due to a service-connected disability.

2.  Entitlement to service connection for arthritis of the 
right ankle, to include as due to a service-connected 
disability.

3.  Entitlement to an increased rating for residuals of a 
back injury with thoracic muscle spasms and tenderness, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1980 and from October 1980 to October 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, inter alia, denied 
entitlement to an increased rating for a right ankle 
disability.  This appeal also derives from an April 1998 
rating decision, which increased the disability evaluation 
for the veteran's service-connected residuals of a back 
injury to 10 percent disabling, effective from February 24, 
1998 and denied entitlement to service connection for 
arthritis of the back and right ankle. 

The case was previously before the Board in May 2000, at 
which time it was Remanded to afford the veteran a hearing 
before the Board.  The hearing having been afforded in May 
2001, the case is once again before the Board for appellate 
consideration of the issue on appeal.  

The Board also notes that in the veteran's statement-in-
support-of-claim, dated February 12, 2001, he asserts 
additional claims for entitlement to service connection for 
diabetes and for an increased rating for hearing loss.  At 
his hearing before the Board in May 2001, the veteran also 
asserted a claim for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  Because those issues are not before 
the Board on this appeal, they are hereby referred to the RO 
for appropriate action.  

Additional medical consultation and treatment records were 
received in May 1999 and in May 2001 after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ).  Although such evidence has not first been considered 
by the AOJ, the submission was accompanied by a waiver of 
referral to the AOJ.  38 C.F.R. § 20.1304 (2000).  
Consequently, a decision by the Board is not precluded.  


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

The Board notes that despite reference to service medical 
records pertaining to a portion of the veteran's military 
service (1980 to 1984) being considered in the April 1998 
rating, apart from a separation examination, only dental 
records for that period are contained in the claims file.  
The veteran asserts in correspondence submitted in May 1999 
that his service medical records for the period from 1972 to 
1984 contain evidence in support of his claims, but such 
records have not been located and are not in the claims file.  
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990) (VA has a 
statutory duty to assist the veteran in obtaining military 
records).  The Board notes that efforts so far have been 
unavailing to secure such records.  Nevertheless, service 
medical records are evidence of unique importance in the 
adjudication of VA compensation claims, and the failure to 
obtain service medical records may in certain cases vitiate 
finality of even unappealed rating decisions.  See, e.g., 
Hayre v. West, 188 F.3d 1327, 1334-1335 (Fed. Cir. 1999) (VA 
must in certain circumstances make multiple attempts to 
obtain service medical records and notify the veteran of its 
failure to obtain them).  Thus, additional efforts should be 
undertaken in this case.

On his statement in support of claim submitted in February 
2001, the veteran also requested that medical records for the 
period from 1998 be obtained in support of his claims.  VA 
medical records are considered part of the record on appeal 
since they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Inasmuch 
as a determination on the merits of the veteran's appeal 
cannot be made without consideration of that evidence, the 
case is necessarily remanded to obtain such records. 

Although the claim for arthritis of the spine was denied 
because of the absence of a current disability on separation, 
the Board notes that the veteran has asserted entitlement to 
service connection on both a direct basis and as secondary to 
service connected disabilities.  At least one X-ray record, 
that of March 18, 1997, reported degenerative changes of the 
thoracic spine.  Thus, the requirement for a present 
disability appears satisfied.

The Board also notes that, although there are several more 
recent hospitalization reports, the last compensation 
examination appears to have been afforded in 1993.  Under the 
circumstances of this case, the Board is of the opinion that 
a thorough orthopedic examination is necessary to fairly 
adjudicate this claim.   

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1. The RO should attempt, through 
official channels, to secure the 
veteran's the missing service medical 
records from the veteran's period of 
service from 1972 to 1984. 

If attempts to locate service medical 
records are unsuccessful, the veteran 
should be contacted and requested to 
provide information as to any places he 
was treated for a claimed disorder during 
service.

2.  If, after the above efforts, and any 
other procedures dictated by relevant 
provisions of VA Manual M-21, the RO is 
unable to obtain the missing service 
medical records, it should certify in the 
record as to why the service medical 
records could not be obtained.  

3.  The RO should contact the VA medical 
center in Augusta, South Carolina and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.

4.  If the search for records has 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claims 
file.  Notification should be provided to 
the veteran that: identifies the records 
that are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claims.  

5.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining whether 
the veteran currently has arthritis of 
the thoracic spine and right ankle.  The 
examination should include all tests and 
studies deemed necessary.  

The examiner is requested to offer an 
opinion, without resort to speculation, 
as to whether it is as likely as not that 
any then identified arthritis of the 
thoracic spine and/or right ankle is 
etiologically related to the veteran's 
service or a service connected 
disability. 

Moreover, the veteran's right ankle and 
thoracic spine should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner is also requested 
to note the normal ranges of motion of 
the affected joints.  

The examiner is requested to determine 
whether the veteran's right ankle and 
thoracic spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when either 
the right ankle and thoracic spine joints 
are used repeatedly over a period of 
time.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

The claims folder and a copy of this 
Remand should be furnished to the 
examiner prior to completion of the 
examination report.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on 

the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




